Citation Nr: 0324154	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-22 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 18, 1993, 
for a grant of service connection for schizophrenic reaction, 
residual type.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in February 2001 at 
which time the claim was denied.  The veteran appealed the 
Board's February 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated March 21, 2003, the Court vacated the Board's 
February 22, 2001, decision and remanded it back to the Board 
for readjudication.

On a statement which was received at the Board in August 
2003, the veteran has alleged that a June 1971 rating 
decision contained clear and unmistakable error which 
resulted in a denial of service connection for paranoid type 
schizophrenic reaction.  He has also raised the issue of 
timeliness of a notice of disagreement which was allegedly 
submitted to appeal the June 1971 rating decision.  These 
issues are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

By Order dated March 21, 2003, the Court vacated the Board's 
February 22, 2001, decision which denied an earlier effective 
date for a grant of service connection for schizophrenic 
reaction, residual type.  The Court held that the Board did 
not discuss whether the appellant, in light of the VCAA, is 
entitled to additional notification of the information and 
evidence necessary to substantiate his claim.  Upon review of 
the claims file, the Board finds that appropriate notice 
required by the VCAA is lacking and must be provided to the 
appellant.  In the recent past, the Board has been attempting 
to cure any VCAA notice deficiency by mailing a VCAA letter 
to the appellant under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay in 
this case, it appears that additional action by the RO to 
comply with all VCAA notice requirements is necessary before 
the Board may properly proceed with appellate review.

Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  After undertaking any additional 
development which the RO may deem 
necessary, the case should be returned to 
the Board for appellate review after the 
veteran is furnished a supplemental 
statement of the case (if necessary).

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

